AO 466A (Rev. 01/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the
Northern District of Oklahoma

United States of America

v. Case No. 18-mj-169-JFJ

Joshua Gilchrist
Defendant

Charging District’s Case No. 1:1 8-cr-183

mee ee ee ee ee

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

| understand that I have been charged in another district, the (name of other court) USDC ND/OH Eastern Division.

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 10 days of ay first appearance if 1 am in custody and 20 days otherwise —
unless I am indicted — to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

o an identity hearing and production of the warrant.

Oo a preliminary hearing.

O a detention hearing.
an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

 
      

Date: Dec 13,2018 _

Defendant's signature

Signature of defendant's attorney

— Seok Gowan

Printéd name of defendant's attorney
